 

 

 

 

¢

   
  

 

 

 

 

 

Cc SONY
UNITED STATES DISTRICT COURT NCALLY Drrenh
SOUTHERN DISTRICT OF NEW YORK ERE URES?
ii we ay
0 eeeeeeee* uate Ee. MAR OO 2020
Plaintiff, MEMORANDUM DECISION
. AND ORDER
-against-

CITY OF NEW YORK; HARRIS, B.K.D.C. Security 19 Civ. 3628 (GBD) (DF)

Captain, who works at Brooklyn House Detention Center, :

Defendants.

GEORGE B. DANIELS, United States District Judge:

Plaintiff Felipe Adkins, pro se, brings this action pursuant to 42 U.S.C. § 1983 against the
City of New York (the “City”) and Security Captain Dominique Harris of the Brooklyn Detention
Complex (“B.K.D.C.”) (collectively, “Defendants”), claiming that Defendants violated his civil
rights by placing him in isolation for an extended period of time. (See Compl., ECF No. 2, at
§ V (“Facts”).) The City moved to dismiss Plaintiff's complaint, (see Notice of Mot. to Dismiss,
ECF No. 14; Mem. of Law in Supp. of Def. City of New York’s Mot. to Dismiss the Compl.
Pursuant to Fed. R. Civ. P. (12)(b)(6) (Mot. in Supp.”), ECF No. 15), and Plaintiff subsequently
moved for leave to amend his complaint, (see Letter in Opp’n, ECF No. 30). Before this Court is
Magistrate Judge Freeman’s January 3, 2020 Report and Recommendation (the “Report,” ECF
No. 39), recommending that the City’s motion to dismiss be granted and that Plaintiff be granted
leave to amend his complaint. (See Report at 17-19.) In her Report, Magistrate Judge Freeman
advised the parties that failure to file timely objections would constitute waiver of those objections
on appeal. (/d. at 19.) No objections have been filed. Having reviewed the Report for clear error

and finding none, this Court ADOPTS the Report.
 

I. FACTUAL BACKGROUND

Plaintiffs claims arise out of a series of events beginning with his detention in isolation
from February 7 through February 15 of an unspecified year at the George R. Vierno Center on
Rikers Island. (See Compl. at § V (“Facts”); Letter in Opp’n.) Shortly after his release from
isolation, Plaintiff was transferred to the B.K.D.C., where he was informed that he still owed 10
days in isolation. (See Compl. at § V (‘‘Facts”).) Despite Plaintiff's protests that he had already
completed this detention, he was again placed in isolation, which Plaintiff claims caused him to
miss a court appearance at which he intended to “take a plea so that [he could] go home.” (See
id.) Because he was in isolation and could not attend his court appearance, it was adjourned to
March 20 of that year. (See id.) Plaintiff states that he believes Defendant Harris did something
to “override the computer” and send him back into isolation. (See Letter in Opp’n.)

On February 28, during his second period in isolation (the “Second Isolation”),' Plaintiff
had a conversation with Captain Paige, whom he identifies as the “Box Captain,” regarding
paperwork relating to his detention. After reviewing the papers, he informed Captain Paige that
he had already served his time in isolation while at Rikers Island. (See Compl. at § V (“Facts’).)
Despite Captain Paige telling Plaintiff that he was “100% right,” Plaintiff was not released from
isolation until March 5. (See id.)

After his release from his Second Isolation, Plaintiff was involved in a physical altercation
with another inmate, during which he was cut on his back. Plaintiff asserts that the officer on duty
was “being on [the other] inmates [sic] side” and that the officer “kept spraying [Plaintiff] and the

officer wasn’t spraying the attackers.” (See “Letter in Opp’n.)

 

' Plaintiff's Second Isolation refers to the period of time he spent in isolation after his transfer to the
B.K.D.C. This Court is not aware whether this was, in fact, only his second time serving in isolation
throughout his entire detention.

 

 
 

Plaintiff claims that by detaining him in isolation for an extended period of time,
Defendants (1) violated his constitutional rights, (2) acted “contrary to rules and regulations”
(although notably, Plaintiff does not cite any specific Department of Corrections rule to support
this statement), and (3) caused him injury by forcing him to miss his court proceeding and
depriving him of recreational time. (See Compl. at §§ I (“Legal Basis for Claim”), 5 (“Injuries”).)

Il. LEGAL STANDARDS
A. Reports and Recommendations

This Court may accept, reject, or modify, in whole or in part, the findings set forth in a
report and recommendation. 28 U.S.C. § 636(b)(1)(C). When no party files objections to a report
and recommendation, the court may adopt it if “there is no clear error on the face of the record.”
Adee Motor Cars, LLC v. Amato, 388 F. Supp. 2d 250, 253 (S.D.N.Y. 2005) (quoting Nelson v.
Smith, 618 F. Supp. 1186, 1189 (S.D.N.Y. 2005)). Clear error is present only when “upon review
of the entire record, [the court is] ‘left with the definite and firm conviction that a mistake has been
committed.’” United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006) (citation omitted).

B. Motion to Dismiss under Rule 12(b)(6)

“To survive a motion to dismiss, a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S, 544, 570 (2007)). The plaintiff
must demonstrate “more than a sheer possibility that a defendant has acted unlawfully”; stating a
facially plausible claim requires the plaintiff to plead facts that enable the court “to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” /d. (citation omitted).

 
 

The factual allegations pled must therefore “be enough to raise a right to relief above the
speculative level.” Twombly, 550 U.S. at 555 (citation omitted).*

A district court must first review a plaintiff's complaint to identify allegations that,
“because they are no more than conclusions, are not entitled to the assumption of truth.” Jgbal,
556 U.S. at 679. The court then considers whether the plaintiff's remaining well-pleaded factual
allegations, assumed to be true, “plausibly give rise to an entitlement to relief.” Jd.; see also
Targum vy. Citrin Cooperman & Co., LLP, No. 12 Civ. 6909 (SAS), 2013 WL 6087400, at *3
(S.D.N.Y. Nov. 19, 2013). In deciding the 12(b)(6) motion, the court must also draw all reasonable
inferences in the non-moving party’s favor. See N.J. Carpenters Health Fund v. Royal Bank of
Scot. Grp., PLC, 709 F.3d 109, 119-20 (2d Cir. 2013).

Pro se litigants are generally “entitled to some latitude in meeting these requirements, as
[their complaints] are held to ‘less stringent standards than formal pleadings drafted by lawyers.’”
Martinez v. Ravikumar, 536 F. Supp. 2d 369, 370 (S.D.N.Y. 2008) (quoting Boddie v. Schnieder,
105 F.3d 857, 860 (2d Cir. 1997)). Additionally, because a court is constrained to review a pro se
litigant’s complaint liberally, it is “appropriate for the court to consider the factual allegations in
the plaintiff's opposition materials to supplement the allegations in the complaint.” Brodsky v.
Carter, No. 15 Civ. 3469 (GBD) (DF), 2015 WL 13746671, at *6 (S.D.N.Y. Dec. 15, 2015)
(citations omitted). Nonetheless, to withstand a motion to dismiss, “a pro se plaintiff must still
plead sufficient facts to state a claim that is plausible on its face.” Chukwueze v. NYCERS, 891

F, Supp. 2d 443, 450 (S.D.N.Y. 2012) (citation omitted). “Even from pro se plaintiffs, ‘[b]ald

 

2 “In deciding a motion to dismiss under Rule 12(b)(6), the court may refer ‘to documents attached to the
complaint as an exhibit or incorporated in it by reference, to matters of which judicial notice may be taken,
or to documents either in plaintiffs’ possession or of which plaintiffs had knowledge and relied on in
bringing suit.’” Fishbein v. Miranda, 670 F. Supp. 2d 264, 271 (S.D.N.Y. 2009) (quoting Brass v. Am.
Film Tech., Inc., 987 F.2d 142, 150 (2d Cir. 1993)).

4

 

 

 
assertions and conclusions of law are not adequate.’” Ruotolo v. Fannie Mae, 933 F. Supp. 2d 512,
524 (S.D.N.Y. 2013) (alteration in original) (citation omitted).

I. PLAINTIFF’S COMPLAINT FAILS TO STATE A CLAIM

As the Report properly found, Plaintiff's allegations do not state a claim for relief under
§ 1983 against the City. (See Report at 12-15.) It is well settled that a municipality may be held
liable under § 1983 “for the violation of a person’s civil rights only if the moving force behind that
violation was an official policy or custom of the municipality.” Williams v. Town of Southington,
205 F.3d 1327 (2d Cir. 2000) (citing Monell v. Dep't of Social Servs., 436 U.S. 658, 690-94
(1978)). Thus, to prevail on a § 1983 claim against a municipality, the plaintiff must allege facts
showing: (1) the existence of a municipal policy, custom, or practice, and (2) that the policy,
custom, or practice caused the violation of the plaintiff's rights. See Jones v. Town of East Haven,
691 F.3d 72, 80 (2d Cir. 2012). Where a plaintiff fails to identify a specific policy, custom, or
practice that caused the alleged constitutional violation, the claims against the municipality must
be dismissed. See Costello v. City of Burlington, 632 F.3d 41, 49 (2d Cir. 2011). As the Report
correctly found, even if read liberally, and even considering the additional allegations Plaintiff
includes in his letter in opposition, Plaintiffs complaint fails to allege any facts showing that his
transfer back into isolation, deprivation of recreational time, or inability to attend his court date
was the result of a policy, custom, or practice that caused the alleged constitutional violation.

In his letter in opposition, Plaintiff requests leave “to [amend] these separate incidents all
into one.” (Letter in Opp’n.) The Report properly construed this as “‘a request for leave to amend
the Complaint to allege the additional facts included in Plaintiffs opposition.” (Report at 15.)
Federal Rule of Civil Procedure 15(a) provides that a district court may grant leave to amend
“freely ... when justice so requires.” Fed. R. Civ. P. 15(a). “A district court has broad discretion

in determining whether to grant leave to amend.” Perez v. 117 Ave. of the Ams. Food Corp., No.

5

 

 

 
 

15 Civ. 8151 (JPO), 2016 WL 5415090, at *1 (S.D.N.Y. Sept. 27, 2016) (quoting Gurary v.
Winehouse, 235 F.3d 792, 801 (2d Cir. 2000)). The Report properly found that Plaintiff's request
to amend his complaint should be granted, particularly when considering that Plaintiff is a pro se
litigant. See LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (“/P/Jro se
plaintiffs should be granted special leniency regarding procedural matters.”). Plaintiff's request

to amend his complaint is therefore granted.

IV. CONCLUSION

Magistrate Judge Freeman’s Report is ADOPTED. The City’s motion to dismiss, (ECF
No. 14), is GRANTED and Plaintiff's request for leave to amend his complaint is GRANTED.

The Clerk of Court is directed to close the motion accordingly.

Dated: New York, New York

February 26, 2020
SQ.ORDERED.

weo3an tage 8B Dow
GHORGH B. DANIELS
United States District Judge

 

 
